Citation Nr: 1452357	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating (or evaluation) in excess of 30 percent for major depression. 

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for degenerative joint disease of the right hip (a right hip disability). 

3.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for degenerative arthritis of the cervical spine (a cervical spine disability). 

4.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for mild lumbosacral strain with old healed fracture of the distal sacrum (a lumbar spine disability). 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1985 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

In November 2014, the Veteran's attorney raises a claim for an increased rating for the service-connected right pinky finger disorder, as well as claims to reopen service connection for a left shoulder disability, migraine headaches, and a skin disorder.  As these claims or issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The appeal is REMANDED to the AOJ.  


REMAND

VA Treatment Records from May 2010 to Present

Pursuant to VA's duty to assist, VA will obtain relevant records in the custody of a Federal department or agency (e.g., VA treatment records) as well as records not in Federal custody (e.g., private medical records).  38 C.F.R. § 3.159(c)(1), (2) (2014).  In a November 2014 statement, the Veteran's representative referenced VA treatment records dated in 2011 and 2012; however, the most recent VA treatment records associated with claims file were dated in July 2010.  

In the same statement, the representative also referred to a May 2010 VA psychiatric examination where the Veteran was diagnosed with attention hyperactivity disorder (ADHD), major depressive disorder (MDD), and generalized anxiety disorder (GAD) with a GAF score of 55; however, this May 2010 VA psychiatric note is not of record.  Accordingly, these treatment (medical) records should be obtained.  

Updated VA Examinations 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate where the competent medical evidence is otherwise insufficient to decide the claim.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In a November 2014 statement, the Veteran's authorized representative represented that since the 2010 VA examination the service-connected major depression, right hip, cervical spine, and lumbar spine disabilities have become more disabling, and requested new VA examinations to help determine the current severity of the service-connected disabilities on appeal.  Because the Veteran's representative is asserting that the service-connected major depression, right hip, cervical spine, and lumbar spine disabilities on appeal have increased in severity since the 2010 VA examinations, the Board finds that a remand for updated VA examinations is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 
6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a veteran because an exam was too remote in time to adequately support a decision on appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request the Veteran to provide VA with the information and authorization necessary to obtain treatment records for all the service-connected major depression, right hip, cervical spine, and lumbar spine disabilities on appeal from May 2010 to the present; the Veteran should provide the name and address of the provider as well as dates of treatment for each of the service-connected disabilities on appeal.  Efforts to obtain all these records should be associated with the claims file and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  

2. The AOJ should schedule the Veteran for the appropriate VA examination(s) to help ascertain the current extent of the service-connected major depression, right hip, cervical spine, and lumbar spine disabilities.  The relevant documents in the claims folder should be made available for review in connection with this examination or examinations.  All indicated tests and studies should be performed.

3. Thereafter, the AOJ should readjudicate the issues of higher initial rating for major depression, and increased ratings for the right hip, cervical spine, and lumbar spine disabilities.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC), and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

